[Cite as Zanotti v. Ohio Dept. of Transp., 2011-Ohio-1424.]

                                                         Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




LUCIANO ZANOTTI, et al.

        Plaintiffs

        v.

OHIO DEPARTMENT OF
TRANSPORTATION, et al.

        Defendants

             Case No. 2009-07229

Judge Alan C. Travis
Magistrate Anderson M. Renick

JUDGMENT ENTRY




        {¶ 1} On February 11, 2011, the magistrate issued a decision recommending
judgment for defendants.
        {¶ 2} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to
a magistrate’s decision within fourteen days of the filing of the decision, whether or not
the court has adopted the decision during that fourteen-day period as permitted by
Civ.R. 53(D)(4)(e)(i).” No objections were filed.
        {¶ 3} The court determines that there is no error of law or other defect evident
on the face of the magistrate’s decision. Therefore, the court adopts the magistrate’s
decision and recommendation as its own, including findings of fact and conclusions of
law contained therein. Judgment is rendered in favor of defendants. Court costs are
assessed against plaintiffs. The clerk shall serve upon all parties notice of this
judgment and its date of entry upon the journal.
Case No. 2009-07229                -2-                  JUDGMENT ENTRY



                                  _____________________________________
                                  ALAN C. TRAVIS
                                  Judge

cc:


James P. Dinsmore                   R. Craig McLaughlin
Paula Luna Paoletti                 6105 Parkland Blvd.
Peter E. DeMarco                    Mayfield Heights, Ohio 44124
Assistant Attorneys General
150 East Gay Street, 18th Floor
Columbus, Ohio 43215-3130

AMR/cmd
Filed March 8, 2011
To S.C. reporter March 22, 2011